PARKS, Presiding Judge,
dissenting:
Ventures into the civil procedure domain must be balanced with the dictates of due process. This balancing process was applied in the past by this Court in the cases the majority now overturns. In these cases, where a motion for continuance had been overruled, this Court examined the entire record to determine whether or not the defendant had suffered prejudice by the denial. The majority now construes 12 O.S.1981, § 668, in what appears to be a constitutionally suspect interpretation, simply because of the phrase “as in civil cases” found in 22 O.S.1981, § 584. It is true that this Court has found that the phrase does provide a nexus between criminal and civil procedure. Snow v. State, 453 P.2d 274 (Okl.Cr.1969). However, this tenuous tie between the civil and criminal arenas provides only procedural guidelines. This slender link does not, and cannot, slam the door to fundamental criminal procedure.
It is apparent that the phrase “as in civil cases” can only be interpreted for purposes of applying appropriate civil procedures that are not in conflict with fundamental criminal procedure.' Persuasive evidence for this limitation is made apparent by the use of a similar phrase couched in 22 O.S. 1981, § 13. The “right to counsel” portion of Section 13 cannot reasonably, nor constitutionally, be construed to mean that a criminal defendant has no right to appointed counsel, or effective assistance of counsel, simply because the statute states “[t]o be allowed counsel, as in civil actions ...”. 22 O.S.1981, § 13(2).
Moreover, by this ruling today a trial court would not possess the power to allow a continuance absent an affidavit, regardless of events that may unfold at trial. Unless, of course, the majority’s analysis of the statute allows for the retention of trial court discretion exempt from review by this Court.
The majority, by this opinion today, rigidly adopts all of the provisions, that are “clear and precise”, couched in 12 O.S.1981, § 667 and § 668. Surely, even those with a mod< ~t imagination can recognize the po-tentia cor abuse cloaked in that portion of Section ⅛68 that reads:
[If the adverse party will consent that the facts] alleged in the affidavit shall be read and treated as the deposition of the absent witness, ... no continuance shall be granted on the ground of the absence of such evidence. 12 O.S.1981, § 668
A draconian adherence to the above stated provision could understandably prejudice a defendant. See, e.g., Madison v. State, 6 Okl.Cr. 356, 118 P. 617 (1911). Certainly, the State could be the adverse party and reading the deposition of the defendant’s only alibi witness could conspicuously limit the persuasive force of this witness as opposed to the actual appearance of the witness at trial. Nonetheless, the majority summarily discards this Court’s authority to review such cases for determinations of prejudice. By this holding due process guarantees for a criminal defendant are banished to secondary importance behind, what the majority must per*639ceive as, the more influential dictates of civil procedure. I find this concept constitutionally infirm.